Case 2:20-cv-04161-PA-SP Document 17 Filed 08/19/20 Page 1 of 2 Page ID #:206

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   DARRYL A. JACKSON,                         Case No. CV 20-4161 PA (SP)
12                Petitioner,                   ORDER ACCEPTING IN PART AND
                                                DENYING IN PART FINDINGS AND
13         v.                                   RECOMMENDATION OF UNITED
                                                STATES MAGISTRATE JUDGE
     VON BLANCKENSEE, et al.,
14
                  Respondents.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file, and the Report and Recommendation of the United States Magistrate Judge.
19   Further, the Court has engaged in a de novo review of those portions of the Report to
20   which petitioner and respondents have objected. The Court accepts in part and
21   denies in part the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that for the reasons set forth in Bolden v.
23   Ponce, 20 CV 03870 JFW MAA, 20 WL 2097751, at *1-2 (C.D. Cal. May 1, 2020)
24   (“living conditions” claim should have been brought as a civil rights complaint rather
25   than in a habeas petition) Respondents’ Motion to Dismiss (Docket No. 6) is granted
26   to the extent it seeks dismissal on the grounds that the Court lacks jurisdiction over
27   Petitioner’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. See
28
Case 2:20-cv-04161-PA-SP Document 17 Filed 08/19/20 Page 2 of 2 Page ID #:207

 1   Smith, et al. v. Von Blanckensee, No. CV 20-4642-JVS JEM, 2020 WL 4370954, at *3
 2   (C.D. Cal. July 2, 2020), report and recommendation adopted sub nom. Smith v.
 3   Blanckensee, No. CV 20-4642-JVS-JEM, 2020 WL 4368060 (C.D. Cal. July 30, 2020) (“To
 4   the extent Petitioners argue that their continued incarceration is in violation of their Eighth
 5   and Fifth Amendment rights and seek a sentence of time-served due to the conditions of
 6   confinement implemented during the COVID-19 pandemic, their ‘request for relief exceeds
 7   the Courts jurisdiction under Section 2241' and must dismissed.”) (citation omitted);
 8   Kutzner v. Ponce, No. CV 20-00927-JLS, Dkt. 19 at *2 (In Chambers) Order Dismissing
 9   Petition Without Prejudice and Denying Request for Alternative Relief at *1-2 (C.D. Cal.
10   Aug. 11, 2020) (“because Petitioner's claim challenges his conditions of confinement, it is
11   not properly brought as a 2441 petition,” but holding that it could be refiled as a Bivens
12   action after exhaustion of administrative remedies). Accordingly, Judgment shall be
13                                            ng this action with prejudice.
     entered denying the Petition and dismissing
14   DATED: August 19, 2020
15
                                                      ___________________________________
                                                      _____
                                                          _______
                                                                _________________________
16                                                                Percy
                                                                      y Anderson
                                                                  Percy
                                                        UNITED STATES
                                                                 TATES DISTRICT JUDGE
                                                                ST
17
18
19
20
21
22
23
24
25
26
27
28                                                  -2-
